Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/765,449 and 60/833,533, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Application No.60/851,282 does provide support for the claimed invention. Therefore, the priority date is 12 October 2006. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim 2 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by LaDuca et al. (US Patent Application 2006/0155358). 
LaDuca’358 teaches: 
a guidewire catheter (42; paragraph [0094]) having a distal end (towards 46) and a proximal end (towards 34; Figure 2a); 
a nose cone (46) fixed to the distal end of the guidewire catheter (Figure 2a, 5b; paragraph [0094]); 
an apex capture device (formed by openings 184) at the nose cone (46) (Figure 5b, 5c, 6c); 
a stent graft prosthesis (120 is a stent; paragraph [0093 teaches the stent can have a graft wrapped around it) having a proximal end and a distal end; 
a clasping stent (120) having bare apices (126, 130) at the proximal end of the stent graft prosthesis (see Figure 5a). The apices are releasably captured by the apex capture device (Figures 5c, 6c). 
LaDuca’358 further discloses an inner sheath (38) extending about the stent graft prosthesis (Figure 5a). 
LaDuca’358 discloses a plurality of wires (paragraph [0103] discloses a “steering pull-wire, string, or filament” and “any number of steering pullwires may be employed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        23 March 2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771